DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is responsive to the amendments filed on 07/11/2022. Claims 1, 9 and 17 are independent. Claims 3, 12, 16 and 18 have been, or previously been, cancelled. Claims 21 and 22 have been added. Claims 1,5- 11, 13-15, 17 and 19-20 have been amended. Thus, claims 1-2, 4-11, 13-15, 17 and 19-22 are pending, being considered and rejected.

Response to Arguments/Remarks
	Regarding independent claims 1, 9 and 17, applicant’s arguments/remarks filed on 07/11/2022 have been fully considered but they are not persuasive.
Applicant’s Arguments/Remarks:
Regarding independent claim 1, Applicant argues that the cited prior art Debates, Scott (DE 102017100886 A1; PUBLISHED ON 27-Jul-2017), hereinafter (Debates) fails to teach the claim limitations, such as “validating that one or more component identifiers of the set of component identifiers each includes at least one of: one or more first characters that correspond to a particular hardware component type of a corresponding hardware component or one or more second characters that are associated with a corresponding original equipment manufacturer (OEM) that produced the corresponding hardware component; in response to validating that each of the one or more component identifiers includes at least one of the one or more first characters or one or more second characters, authenticating the set of hardware components byAtty/Agent: Elliott Y Chen verifying whether the set of component identifiers match corresponding component identifiers of the set of hardware components stored in a data store;”, as recited by the independent claim 1. ATTORNEY DOCKET NO.Examiner acknowledged Applicant’s prospective but respectfully disagrees due to the following reason(s):
In response to the Applicant's arguments/remarks that the cited prior art Debates fails to teach the claimed limitation “validating that one or more component identifiers of the set of component identifiers each includes at least one of: one or more first characters that correspond to a particular hardware component type of a corresponding hardware component or one or more second characters that are associated with a corresponding original equipment manufacturer (OEM) that produced the corresponding hardware component;” as recited in the independent claim 1. The examiner respectfully disagrees because the cited prior art Debates in (PDF Page 4 (4th Paragraph) and PDF Page 5 (Last Two Paragraphs), discloses that, at pos. 306, a current information (i.e., component identifiers) is identified for each of the hardware components in the mobile device. For example, the bootloader 130 identifies the current information 134 including identification information such as model ID and/or a manufacturer ID for each of the respective hardware components 108 that in the mobile device 100 are installed, and as disclosed in PDF Page 3 (5th Paragraph), wherein the manufacturer ID 116 identifies the manufacturer of the particular hardware component (i.e., one or more second characters that are associated with a corresponding original equipment manufacturer (OEM) that produced the corresponding hardware component), and the model ID associated with the hardware component 108 may include any identification information, such as a particular model number, serial number and/or product name (i.e., one or more first characters that correspond to a particular hardware component type of a corresponding hardware component) for each of the respective hardware components 108). 
Regarding claim limitation “in response to validating that each of the one or more component identifiers includes at least one of the one or more first characters or one or more second characters, authenticating the set of hardware components byAtty/Agent: Elliott Y Chen verifying whether the set of component identifiers match corresponding component identifiers of the set of hardware components stored in a data store;”, as recited in claim 1. The cited prior art Debates in (PDF Page 4 (4th Paragraph) and PDF Page 5 (Last Two Paragraphs), discloses, at pos. 306, to identify the current information by determining the current hardware configuration information of each of the hardware components 108. Wherein, the hardware component configuration information includes e.g., the model ID and/or the manufacturer ID (i.e., the one or more first characters or one or more second characters, as described above) of each of the hardware components. After pos. 306, a determination, at pos. 308, is made as to whether the current information matches the stored construction information. For example, it determines or determines in the mobile device 100 implemented boot loader 130 whether the identified current information 134 for each of the hardware components 108 with the stored construction information 110 for each of the respective hardware components, and as disclosed in PDF Page 3 (5th Paragraph), wherein the construction information 110 is stored in the RFID tag memory 114 of the mobile device).
Thus, under BRI, the cited prior art Debates teaches the claimed limitations “validating that one or more component identifiers of the set of component identifiers each includes at least one of: one or more first characters that correspond to a particular hardware component type of a corresponding hardware component or one or more second characters that are associated with a corresponding original equipment manufacturer (OEM) that produced the corresponding hardware component; in response to validating that each of the one or more component identifiers includes at least one of the one or more first characters or one or more second characters, authenticating the set of hardware components byAtty/Agent: Elliott Y Chen verifying whether the set of component identifiers match corresponding component identifiers of the set of hardware components stored in a data store;”, as described above for the independent claim 1. 
Regrading independent claim 17, the claim recites similar limitations as mentioned above for the independent claim 1. Therefore, the independent claim 17 is rejected for the same reason) as mentioned above for the independent claim 1. 
Regarding independent claim 9, the Applicant’s arguments/remarks, filed on 07/11/2022, have been fully considered and are rendered moot in view of new grounds of rejections outlined below, which were necessitated by the applicant’s amendments. The arguments/remarks does not apply to the current arts being used for independent claim 9.
Regarding dependent claims 2, 4-8, 10-11, 13-15 and 19-22 fall together accordingly, since the cited prior arts does disclose the limitations as recited in the independent claims 1, 9 and 17.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Regarding claims 8 and 9, the claims recite “an additional hash”, and “an additional hash digest”, respectively, which are not defined in the specification and/or drawings (Figs. 1-4).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding dependent claim 8, the claim recite limitation “comparing the hash to an additional hash for the hardware component as stored in the data store”, which is not clearly described in the specification and/or drawings (Figs. 1-4). The specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Under BRI, the specification Para. [0026] only describes that the “data store 104 comprises the hash digest of the component identifier. Upon receiving a component identifier 122 of a hardware component via the validation module 118, the authentication and authorization module 120 can run the same encryption or hash function on the component identifier 122, and the authentication and authorization module 120 can determine whether the result matches the stored hash digest in the data store 104.”, and does not include description for an additional hash for the hardware component as being stored in the data store and further fails to describe “how” the additional hash is generated. Therefore, the disclosure lacks on written description for the additional hash as being stored in the data store and further lacks on written description as to “how” the additional hash is being generated by using an algorithm. Thus, the claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s) as introducing new matter. 
Regarding independent claim 9, the claim recite limitation “verifying whether the hash digest of the group component identifier matches an additional hash digest of a corresponding group component identifier for the set of hardware components stored in a data store”, which is not clearly described in the specification and/or drawings (Figs. 1-4). The specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Under BRI, the specification Para. [0026] only describes that the “data store 104 comprises the hash digest of the component identifier. Upon receiving a component identifier 122 of a hardware component via the validation module 118, the authentication and authorization module 120 can run the same encryption or hash function on the component identifier 122, and the authentication and authorization module 120 can determine whether the result matches the stored hash digest in the data store 104.”, and does not include description for an additional hash digest as to “how” the additional hash digest is generated. Therefore, the disclosure lacks on written description for the additional hash digest as to “how” the additional hash is being generated by using an algorithm. Thus, the claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s) as introducing new matter. 
Dependent claims 10-11 and 13-15 are likewise rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s) since they depend on and/or carries the deficiencies of the parent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claim 9, the claim recites a relative term “an additional hash digest” which renders the claim indefinite. The term “an additional hash” is not clearly defined by the claim and the specification does not provide a standard for ascertaining the requisite degree for the term. Therefore, the term “an additional hash digest” is unclear. Further, it is unclear whether the term “additional hash digest” refers to a hash digest in addition to the generated hash digest or refers to a previously stored hash digest since the claim recites “verifying whether the hash digest of the group component identifier matches an additional hash digest of a corresponding group component identifier for the set of hardware components stored in a data store”. Clarification is required.
Dependent claims 10-11 and 13-15 are likewise rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite since they depend on and/or carries the deficiencies of the parent claims.

Claim Rejections - 35 U.S.C. 102 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 17, 19, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debates, Scott (DE 102017100886 A1; PUBLISHED ON 27-Jul-2017), hereinafter (Debates):

Regarding claim 1, Debates teaches one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors of user equipment to perform acts comprising (Debates, PDF Page 6 (Paragraph 8), discloses a device 400 that contains a computer-readable memory 412 which enables data storage, for example, data storage devices that can be accessed by a computer and that can permanently store data and executable instructions, and as disclosed in PDF Page 6 (Paragraph 7), the device also contains one or more processors (e.g., microprocessors, controllers, and the like) and / or a processor and memory system implemented as a one-chip system (SoC) that processes computer-executable instructions): receiving a set of component identifiers from a set of hardware components installed within the user equipment (Debate, PDF Page 9 (2nd Paragraph), discloses a bootloader executable on the device to: to obtain a current information (hereinafter, component identifier) corresponding to the hardware components, and/or as disclosed in PDF Page 5 (2nd Last Paragraph), at pos. 306, a current information is identified for each of the hardware components installed in the mobile device), individual hardware components within the set of hardware components associated with one or more different functionalities (Debates, PDF Page 3 (1st Paragraph), discloses to limit functionality of the one or more hardware components of the mobile device based on validating the obtained current information with the stored construction information (hereinafter, stored identifier) for each of the respective hardware components); validating that one or more component identifiers of the set of component identifiers each includes at least one of: one or more first characters that correspond to a particular hardware component type of a corresponding hardware component or one or more second characters that are associated with a corresponding original equipment manufacturer (OEM) that produced the corresponding hardware component (Debates, PDF Page 4 (4th Paragraph) and PDF Page 5 (Last Two Paragraphs), discloses that, at pos. 306, a current information (i.e., component identifiers) is identified for each of the hardware components in the mobile device. For example, the bootloader 130 identifies the current information 134 including identification information such as model ID and/or a manufacturer ID for each of the respective hardware components 108 that in the mobile device 100 are installed, and as disclosed in PDF Page 3 (5th Paragraph), wherein the manufacturer ID 116 identifies the manufacturer of the particular hardware component (i.e., one or more second characters that are associated with a corresponding original equipment manufacturer (OEM) that produced the corresponding hardware component), and the model ID associated with the hardware component 108 may include any identification information, such as a particular model number, serial number and/or product name (i.e., one or more first characters that correspond to a particular hardware component type of a corresponding hardware component) for each of the respective hardware components 108); in response to validating that each of the one or more component identifiers includes at least one of the one or more first characters or one or more second characters, authenticating the set of hardware components byAtty/Agent: Elliott Y Chen verifying whether the set of component identifiers match corresponding component identifiers of the set of hardware components stored in a data store (Debates, PDF Page 4 (4th Paragraph) and PDF Page 5 (Last Two Paragraphs), discloses, at pos. 306, to identify the current information by determining the current hardware configuration information of each of the hardware components 108. Wherein, the hardware component configuration information includes e.g., the model ID and/or the manufacturer ID (i.e., the one or more first characters or one or more second characters, as described above) of each of the hardware components. After pos. 306, a determination, at pos. 308, is made as to whether the current information matches the stored construction information. For example, it determines or determines in the mobile device 100 implemented boot loader 130 whether the identified current information 134 for each of the hardware components 108 with the stored construction information 110 for each of the respective hardware components, and as disclosed in PDF Page 3 (5th Paragraph), wherein the construction information 110 is stored in the RFID tag memory 114 of the mobile device); determining that a hardware component of the set of hardware componentsDebates, PDF Page 6 (2nd Paragraph), discloses that if the construction information and the current information do not match (i.e., "No" at pos. 308 ), at pos. 312 a message is  displayed informing a user that at least one of the hardware components does not match the build information (i.e., indicates that an unauthorized hardware component is installed). For example, the bootloader determines 130 that the construction information 110 and the current one information 134 for a particular hardware component, and initiates the display of a message on the integrated display device 106 indicating that at least one unauthorized hardware component 108 in the mobile device 100 is installed); and 
deactivating hardware component when the hardware component is not authenticated, such that the user equipment is caused to operate absent one or more functionalities associated with the hardware component (Debates, PDF Page 8 (Paragraph 7), in response to the determination that the current information does not match the construction information: storing, for each of the one or more hardware components in a memory of the RFID tag, the current information that does not match the construction information; loading a limited functionality operating system in the mobile device; and restricting the functionality of at least one of the one or more hardware components, and/or as disclosed in PDF Page 9 (Paragraph 7), wherein one of the hardware components is a device memory and wherein the bootloader restricts access to the device memory in response to a determination that the current information does not match the construction information).  

Regarding claim 6, Debates teaches the one or more non-transitory computer-readable media of claim 1, wherein Debates further teaches the component identifier comprises a serial number (Debates, PDF Page 3 (Paragraph 5), discloses that the model ID associated with the hardware component 108 may include any identification information, such as a particular model number, product name, serial number), the serial number comprising an International Mobile Equipment Identifier (IMEI) of the user equipment (Debates, PDF Page 2 (2nd-to- the- Last Paragraph), when the selected hardware components are installed and the device is assembled, the manufacturer may encrypt the device's International Mobile Station Equipment Identity (IMEI) with the hardware specific configuration parameters and store the encrypted construction information in the memory of a Radio Frequency Identification (RFID) tag contained in the device).  

Regarding claim 17, Debates teaches a system, comprising (Debates, PDF Page 9 (2nd Paragraph), discloses a system): one or more non-transitory storage mediums configured to provide stored code segments, the one or more non-transitory storage mediums coupled to one or more processors, each configured to execute the code segments and causing the one or more processors to (Debates, PDF Page 6 (Paragraph 8), discloses a device 400 that contains a computer-readable memory 412 which enables data storage, for example, data storage devices that can be accessed by a computer and that can permanently store data and executable instructions, and as disclosed in PDF Page 6 (Paragraph 7), the device also contains one or more processors (e.g., microprocessors, controllers, and the like) and / or a processor and memory system implemented as a one-chip system (SoC) that processes computer-executable instructions): Atty/Agent: Elliott Y Chenreceive one or more component identifiers corresponding to one or more hardware components installed within a user equipment, each of the one or more component identifiers identifying a different hardware component of the user equipment (Debate, PDF Page 9 (2nd Paragraph), discloses a bootloader executable on the device to: to obtain a current information (hereinafter, component identifier) corresponding to the hardware components, and/or as disclosed in PDF Page 5 (2nd Last Paragraph), at pos. 306, a current information is identified for each of the hardware components installed in the mobile device, and as disclosed in PDF Page 3 (1st Paragraph), functionality of the one or more hardware components of the mobile device based on validating the obtained current information with the stored construction information (hereinafter, stored identifier) for each of the respective hardware components); validate that the one or more component identifiers each includes at least one of: one or more first characters that correspond to a particular hardware component type of a corresponding hardware component or one or more second characters that are associated with a corresponding original equipment manufacturer (OEM) that produced the corresponding hardware component (Debates, PDF Page 4 (4th Paragraph) and PDF Page 5 (Last Two Paragraphs), discloses that, at pos. 306, a current information is identified for each of the hardware components in the mobile device. For example, the bootloader 130 identifies the current information 134 including identification information such as model ID and/or a manufacturer ID for each of the respective hardware components 108 that in the mobile device 100 are installed, and as disclosed in PDF Page 3 (5th Paragraph), wherein the manufacturer ID 116 identifies the manufacturer of the particular hardware component (i.e., one or more second characters that are associated with a corresponding original equipment manufacturer (OEM) that produced the corresponding hardware component), and the model ID associated with the hardware component 108 may include any identification information, such as a particular model number, serial number and/or product name (i.e., one or more first characters that correspond to a particular hardware component type of a corresponding hardware component) for each of the respective hardware components 108); in response to validating that each of the one or more component identifiers includes at least one of the one or more first characters or one or more second characters, authenticate the one or more hardware components by(Debates, PDF Page 4 (4th Paragraph) and PDF Page 5 (Last Two Paragraphs), discloses, at pos. 306, to identify the current information by determining the current hardware configuration information of each of the hardware components 108. Wherein, the hardware component configuration information includes e.g., the model ID and/or the manufacturer ID (i.e., the one or more first characters or one or more second characters, as described above) of each of the hardware components. After pos. 306, a determination, at pos. 308, is made as to whether the current information matches the stored construction information. For example, it determines or determines in the mobile device 100 implemented boot loader 130 whether the identified current information 134 for each of the hardware components 108 with the stored construction information 110 for each of the respective hardware components, and as disclosed in PDF Page 3 (5th Paragraph), wherein the construction information 110 is stored in the RFID tag memory 114 of the mobile device); determine that a hardware component of the one or more hardware components is not authenticated when the component identifier of Atty/Agent: Elliott Y Chenthe hardware component does not match the corresponding component identifier for the hardware component in the data store (Debates, PDF Page 6 (2nd Paragraph), discloses that if the construction information and the current information do not match (i.e., "No" at pos. 308 ), at pos. 312 a message is  displayed informing a user that at least one of the hardware components does not match the build information (i.e., indicates that an unauthorized hardware component is installed). For example, the bootloader determines 130 that the construction information 110 and the current one information 134 for a particular hardware component, and initiates the display of a message on the integrated display device 106 indicating that at least one unauthorized hardware component 108 in the mobile device 100 is installed); and deactivate the hardware component of the one or more hardware components when the hardware component is not authenticated, such that the user equipment is caused to operate absent one or more functionalities associated with the hardware component (Debates, PDF Page 8 (Paragraph 7), in response to the determination that the current information does not match the construction information: storing, for each of the one or more hardware components in a memory of the RFID tag, the current information that does not match the construction information; loading a limited functionality operating system in the mobile device; and restricting the functionality of at least one of the one or more hardware components, and/or as disclosed in PDF Page 9 (Paragraph 7), wherein one of the hardware components is a device memory and wherein the bootloader restricts access to the device memory in response to a determination that the current information does not match the construction information).  

Regarding Claim 18, (Cancelled).
  
Regarding claim 19, Debates teaches the system of claim 17, wherein Debates further teaches authentication of the one or more hardware components includes accessing a network record that is stored in the data store via a network (Debates, PDF Page 3 (2nd Last Paragraph), discloses that the RFID tag may include an ASIC / CPU module and a communication bus for communication with the processing system 102 contain. In response to receiving an interrogation signal, the RFID tag ASIC / CPU module formulates a response that may include the stored information from the RFID tag, such as disclosed in PDF Page 4 (3rd Paragraph), the RFID tag 112 can transmit the stored construction information 110 to the boot loader 130 of the processing system 102  over a communication bus 132 such as any form of I2C, SPI, UART or other type of communication bus).  

Regarding claim 20, Debates teaches the system of claim 17, wherein Debates further teaches the one or more processors are further caused to determine that the hardware component of the one or more hardware components is authenticated when the component identifier of the hardware component matches the corresponding component identifier for the hardware component in the data store (Debates, PDF Page 3 (1st Paragraph), discloses that if the construction information matches the current information of the hardware components in the mobile device, the operating system in the mobile device may be loaded for full functionality in the mobile device (i.e., functionality of one or more hardware components)).  

Regarding claim 22, Debates teaches the one or more non-transitory computer-readable media of claim 1, wherein Debates further teaches the acts further comprise determining that the hardware component of the set of hardware components is authenticated when the component identifier of the hardware component matches the corresponding component identifier for the hardware component in the data store (Debates, PDF Page 3 (1st Paragraph), discloses that if the construction information matches the current information of the hardware components in the mobile device, the operating system in the mobile device may be loaded for full functionality in the mobile device (i.e., functionality of one or more hardware components)).

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Debates, Scott (DE 102017100886 A1; PUBLISHED ON 27-Jul-2017), hereinafter (Debates), in view of Aissi; Selim (US 2014/0066015 A1), hereinafter (Aissi).

Regarding claim 2, Debates teaches the one or more non-transitory computer-readable media of claim 1, wherein Debates fails to explicitly disclose but Aissi teaches the component identifier includes an embedded UICC identity (EID) corresponding to an embedded UICC (eUICC) of the user equipment (Aissi, Para. [0038], discloses a “subscriber identity/identification module” (SIM) is an example of a trusted execution environment. The SIM is commonly used to securely store the international mobile subscriber identity (IMSI) and the related key used to identify and authenticate subscribers on mobile devices. A SIM circuit is embedded into a removable plastic card. This plastic card is called “SIM card' and can be transferred between different mobile devices. A SIM card is an example of a trusted execution environment, however, other variations of a SIM card, such as a universal integrate circuit card (UICC) may be interchangeably used herein, without departing from the scope of the invention).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of Aissi‘’ into the teachings of ‘Debates’, with a motivation wherein the component identifier includes an embedded UICC identity (EID) corresponding to an embedded UICC (eUICC) of the user equipment, as taught by Aissi, in order to verify the integrity of mobile device to ensure the mobile device is in a trusted State.; Aissi, Para. [0061].

Regarding claim 3, (Canceled).  

Regarding claim 4, Debates teaches the one or more non-transitory computer-readable media of claim 1, wherein Debates fails to explicitly disclose but Aissi teaches the data store comprises an equipment identity register (EIR) (Aissi, Para. [0074], discloses that the device integrity check 308 may involve reading a set of attestation values from attestation registers (i.e., EIR) maintained by the Root of Trust of mobile device 350 if such is available. Each attestation register may correspond to a component of mobile device 350 (e.g., any one of hardware components, firmware components, operating system components, virtual machine monitor, existing applications, etc.)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of Aissi‘’ into the teachings of ‘Debates’, with a motivation wherein the data store comprises an equipment identity register (EIR), as taught by Aissi, in order to indicate/verify the integrity of the respective hardware components; Aissi, Para. [0077].

Regarding claim 7, Debates teaches the one or more non-transitory computer-readable media of claim 1, wherein Debates fails to disclose but Aissi teaches the component identifierAissi, Para. [0044], discloses an enrollment process of registering a mobile device for a service such that the service can be accessed from the mobile device. In some instances, a user may have an existing account with a service provider, but may not be able to access the service from the user's mobile device unless the mobile device is enrolled with the service provider, and/or see also Para. [0089], discloses a PIN (i.e., account identifier of an account) used for unlocking mobile device 350).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of Aissi‘’ into the teachings of ‘Debates’, with a motivation wherein the component identifier corresponds to an account identifier of an account associated with the user equipment, as taught by Aissi, in order to verify that the user is the authorized user of mobile device; Aissi, Para. [0089].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Debates, Scott (DE 102017100886 A1; PUBLISHED ON 27-Jul-2017), hereinafter (Debates), in view of SATO MASATO (JP 2009/020905 A), hereinafter (Sato).

Regarding claim 5, Debates teaches the one or more non-transitory computer-readable media of claim 1, wherein Debates fails to explicitly disclose but Sato teaches the set of hardware components are identifiable via a group component identifier (Sato, PDF Page 3 (3rd Paragraph), discloses that a device group identifier is assigned to each group of slave devices, whereby each slave device of the plurality of groups of slave devices is combined with the device group identifier and the device identifier. So, it can be identified. And as disclosed in PDF Page 4 (5th-6th Paragraph), a device identification system in which the master device identifies the plurality of slave devices includes the device identification granting device described above, storage means provided in the master device for storing the device identifiers of the plurality of slave devices assigned by a device identification granting device, whereby the master device comprises the plurality of slave devices. A slave device is identified by the device identifier of the slave device stored in the master device).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Sato’ into the teachings of ‘Debates’, with a motivation wherein the set of hardware components are identifiable via a group component identifier, as taught by Sato, in order to identify each slave device of the plurality of groups of slave devices by a combination of the device group identifier and the device identifier; Sato, PDF Page 19 (Claim 52).
 
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Debates, Scott (DE 102017100886 A1; PUBLISHED ON 27-Jul-2017), hereinafter (Debates), in view of Bumiller; George B. et al. (US 2007/0124818 A1), hereinafter (Bumiller).

Regarding claim 8, Debates teaches the one or more non-transitory computer-readable media of claim 1, wherein Debates fails to explicitly disclose but Bumiller teaches the component identifier comprises a hash generated via a hash function (Bumiller, Fig. 4 and Para. [0038], discloses to perform (at step 404) a hashing algorithm on the obtained (at step 402) component identifiers of the communication device to generate IMSTI (hash values). Wherein, the hardware components may or may not (i.e., the components may be modified) be the same as those whose identifiers are obtained in step 302, or see also Fig. 6 and Para. [0047], discloses that the program logic module then obtains identifiers of hardware and/or software components of the communication device 100 at step 606. A hashing algorithm is performed based on the obtained identifiers to generate an IMSTI (hash value) at step 608), and the authenticating includes comparing the hash to an additional hash for the hardware component as stored in the data store (Bumiller, Fig. 4 and Para. [0039], discloses to compare/match (at step 408) the generated (at step 404) IMSTI (hash value) with the previously generated IMSTI (i.e., the IMSTI read from the SIM card 120a at step 406), or see also Fig. 6 and Para. [0047], discloses that the IMSTI (hash value) received from the wireless network 20 at step 604 is then checked against the IMSTI (hash value) of the communication device 100 calculated at step 608 to see if they match at step 610).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Bumiller’ into the teachings of ‘Debates’, with a motivation to permit normal device usage after it is determined whether the newly generated IMSTI (hash value) matches with the previously generated IMSTI (hash value); Bumiller, Para. [0039].

Regarding claim 21, Debates teaches the system of claim 20, wherein Debates further teaches the one or more processors are further caused to communicate a status update indicating that the hardware component of the user equipment is authenticated Debates, PDF Page 6 (2nd Paragraph), discloses that the bootloader determines 130 that the construction information 110 and the current one information 134 for a particular hardware component, and initiates the display of a message on the integrated display device 106 indicating that at least one unauthorized hardware component 108 in the mobile device 100 is installed).
Debates, as described above, teaches to communicate a status update indicating that the hardware component of the user equipment is authenticated, wherein Debates fails to teach but Bumiller teaches to communicate a status update indicating that the hardware component of the user equipment is authenticated to a telecommunications service provider (Bumiller, Para. [0039], discloses that in addition to displaying an error message in step 412, a corresponding message indicating this error may be transmitted to the wireless network 20 (i.e., a telecommunication service provider)), 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Bumiller’ into the teachings of ‘Debates’, with a motivation to transmit status updates of the user equipment to a telecommunications service provider, as taught by Bumiller, in order to track the hardware components of the communication device that have been modified; Bumiller, Para. [0039].

Claims 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Debates, Scott (DE 102017100886 A1; PUBLISHED ON 27-Jul-2017), hereinafter (Debates), in view of SATO MASATO (JP 2009/020905 A), hereinafter (Sato), further in view of Bumiller; George B. et al. (US 2007/0124818 A1), hereinafter (Bumiller).

Regarding claim 9, Debates teaches a computer-implemented method for authenticating one or more hardware components of a user equipment, the method comprising (Debates, PDF Page 8 (First Paragraph) and PDF Page 9 (2nd Paragraph), discloses method for performing hardware verification of one or more hardware components installed in a mobile device during manufacturing): accessing, via a device authentication service executed on the user equipment, component identifiers corresponding to a set of hardware components installed within the user equipment (Debate, PDF Page 9 (2nd Paragraph), discloses a bootloader executable on the device to: to obtain a current information (hereinafter, component identifier) corresponding to the hardware components, and/or as disclosed in PDF Page 5 (2nd Last Paragraph), at pos. 306, a current information is identified for each of the hardware components installed in the mobile device), individual hardware components of the set of hardware components associated with one or more different functionalities (Debates, PDF Page 3 (1st Paragraph), discloses to limit functionality of the one or more hardware components of the mobile device based on validating the obtained current information with the stored construction information (hereinafter, stored identifier) for each of the respective hardware components); 
authenticating, via the device authentication service, the set of hardware components by (Debates, PDF Page 5 (Last Two Paragraphs), discloses that the bootloader 130 determines (or authenticates) whether the current information 134 for each of the hardware components 108 with the construction information 110 for each of the respective hardware components): 
deactivating, via the device authentication service, the set of hardware components different functionalities associated with the set of hardware components (Debates, PDF Page 8 (Paragraph 7), discloses to restricting the functionality of at least one of the one or more hardware components, and/or as disclosed in PDF Page 9 (Paragraph 7), wherein one of the hardware components is a device memory and wherein the bootloader 130 restricts access to the device memory in response to a determination).  
Debates fails to explicitly disclose but Sato teaches generating, via the device authentication service, a group component identifier that identifies the set of hardware components installed in the user equipment from the component identifiers of the set of hardware components (Sato, PDF Page 3 (3rd Paragraph), discloses that a device group identifier is assigned to each group of slave devices, whereby each slave device of the plurality of groups of slave devices is combined with the device group identifier and the device identifier. So, it can be identified. And as disclosed in PDF Page 4 (5th-6th Paragraph), a device identification system in which the master device identifies the plurality of slave devices includes the device identification granting device described above, storage means provided in the master device for storing the device identifiers of the plurality of slave devices assigned by a device identification granting device, whereby the master device comprises the plurality of slave devices. A slave device is identified by the device identifier of the slave device stored in the master device);
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Sato’ into the teachings of ‘Debates’, with a motivation to generate a group component identifier that identifies the set of hardware components installed in the user equipment from the component identifiers of the set of hardware components, as taught by Sato, in order to identify each slave device of the plurality of groups of slave devices by a combination of the device group identifier and the device identifier; Sato, PDF Page 19 (Claim 52).
Debates as modified by Sato fails to explicitly disclose but Bumiller teaches generating a hash digest of the group component identifier that identifies the set of hardware components installed within the user equipment (Bumiller, Fig. 6 and Para. [0047], discloses that the program logic module then obtains identifiers of hardware and/or software components of the communication device 100 at step 606. A hashing algorithm is performed based on the obtained identifiers to generate an IMSTI (i.e., a hash digest) at step 608); and verifying whether the hash digest of the group component identifier matches an additional hash digest of a corresponding group component identifier for the set of hardware components stored in a data store (Bumiller, Fig. 6 and Para. [0047], discloses that the IMSTI (i.e., an additional hash digest) received from the wireless network 20 at step 604 is then checked against the IMSTI (i.e., the hash digest) of the communication device 100 calculated at step 608 to see if they match at step 610, and/or see also Para. [0039], discloses a previously generated IMSTI (i.e., an additional hash digest) stored on the SIM card 120a (or other memory of the device 100) is read at step 406. While FIG. 4 illustrates step 406 being performed after steps 402 and 404, it will be understood that step 406 may alternatively be performed before or at the same time as steps 402 and 404. The IMSTI (i.e., the hash digest) generated at step 404 is compared to the previously generated IMSTI (i.e., the IMSTI read from the SIM card 120a at step 406 ((i.e., the additional hash digest))) at step 408); andAtty/Agent: Elliott Y Chen deactivating, via the device authentication service, the set of hardware components when the hash digest of the group component identifier that identifies the set of hardware components does not match the additional hash digest, such that the user equipment is caused to operate absent the one or more different functionalities associated with the set of hardware components (Bumiller, Para. [0036], discloses a program logic that may be utilized in the device 100 to perform a hashing algorithm and IMSTI checking routine at a start-up operation of the device 100, and as disclosed in Para. [0039], discloses that If the IMSTI (i.e., the hash digest) generated at step 404 and the previously generated IMSTI (i.e., the additional hash digest) read at step 406 do not match ("No" in step 408), an error message is displayed on the display 114 of the communication device 100 at step 412 […]. In addition to displaying an error message in step 412, a corresponding message indicating this error may be transmitted to the wireless network 20 and/or certain operations of the device (e.g., access to the wireless network to perform a call) may be shut down).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Bumiller’ into the teachings of ‘Debates’ as modified by ‘Sato’, with a motivation to track and/or check whether the hardware components of the communication device have been modified by performing, by the program logic, the hashing algorithm and associated IMSTI checking routine; Bumiller, Para. [0036 and 0039].

Regarding claim 10, Debates as modified by Sato in view of Bumiller teaches the computer-implemented method of claim 9, wherein Debates fails to disclose but Sato in view of Bumiller further teaches the set of hardware components comprise a subscriber identity module (SIM) card and a corresponding component identifier of the SIM card comprises an integrated circuit card identity (ICCID) (Sato, PDF Page 11 (2nd Last Paragraph), discloses that an identifier can be automatically assigned to a device such as an integrated circuit chip, and as disclosed in PDF Page 2 (1st Paragraph), wherein the device-specific identifier, particularly in the case of an integrated circuit chip, this unique identifier is unique to each device depending on the type of device manufacturer, device function, etc. And see also Bumiller, Para. [0037], wherein, different identifiers for hardware and/or software components of the communication device 100 may also be obtained, for example, if the SIM (or subscriber identity module) is in a PC Card or other device that has an IMEI, the IMEI may be one of the identifiers checked).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Bumiller’ into the teachings of ‘Debates’ as modified by ‘Sato’, with a motivation to track and/or check whether the hardware components of the communication device have been modified by performing the hashing algorithm and associated IMSTI checking routine; Bumiller, Para. [0036 and 0039].
  
Regarding claim 11, Debates as modified by Sato in view of Bumiller teaches the computer-implemented method of claim 9, wherein Debates fails to explicitly disclose but Sato further teaches further comprising validating the group component identifier by validating all of the component identifiers of the set of hardware components, wherein the group component is valid when all of the component identifiers are valid (Sato, PDF Page 3 (3rd Paragraph), discloses that a device group identifier is assigned to each group of slave devices, whereby each slave device of the plurality of groups of slave devices is combined with the device group identifier and the device identifier. So, it can be identified, and/or see also Sato, PDF Page 19 (Claim 52), discloses to identify each slave device of the plurality of groups of slave devices by a combination of the device group identifier and the device identifier). 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Sato’ into the teachings of ‘Debates’, with a motivation to provide a device identification system in which a slave device is identified by the device identifier of the slave device stored in the master device; Sato, PDF Page 4 (5th Paragraph).

Regarding claim 12, (cancelled).
  
Regarding claim 13, Debates as modified by Sato in view of Bumiller teaches the computer-implemented method of claim 9, wherein Debates further teaches a component identifier of the component identifiers comprises OEM information of a corresponding hardware component (Debates, PDF Page 5 (Last Two Paragraphs), discloses that, at pos. 306, a current information is identified for each of the hardware components in the mobile device. For example, the bootloader 130 identifies the current information 134 including identification information such as model ID and/or a manufacturer ID for each of the respective hardware components 108 that in the mobile device 100 are installed, and as disclosed in PDF Page 3 (5th Paragraph), wherein the manufacturer ID 116 identifies the manufacturer (OEM) of the particular hardware component […] for each of the respective hardware components 108).  

Regarding claim 14, Debates as modified by Sato in view of Bumiller teaches the computer-implemented method of claim 9, wherein Debates further teaches the device authentication service is operable to configure the one or more hardware components based at least partially on the component identifiers (Debates, PDF Page 3 (Paragraph 4), discloses that a user may order and purchase a mobile device (e.g., a mobile phone) having a particular hardware configuration of components. If the mobile device 100 and the particular hardware configuration of components is installed in the device, the design information corresponding to the hardware configuration of the components may be provided 110 stored or encrypted and stored in the device for later access and hardware verification, and as disclosed in PDF Page 4 (Paragraph 4), In addition, the bootloader 130 each of the hardware components 108 query to over the communication bus 132 a current information 134 regarding each of the respective hardware components. The current information 134 usually contains hardware component configuration information of the same type as the design information 110, for example, the manufacturer ID and / or the model ID of each hardware component).  

Regarding claim 15, Debates as modified by Sato in view of Bumiller teaches the computer-implemented method of claim 9, Wherein Debates further teaches further comprising the steps of: transmitting status updates of the user equipment Debates, PDF Page 6 (2nd Paragraph), discloses that if the construction information and the current information do not match (i.e., "No" at pos. 308 ), at pos. 312 a message is displayed informing a user that at least one of the hardware components does not match the build information (i.e., indicates that an unauthorized hardware component is installed), and as disclosed in PDF Page (3rd Paragraph), At pos. 314, For example, the current information that does not match the construction information is stored in the memory of the RFID tag. For example, the boot loader replaces 130 the construction information 110 in the RFID tag memory 114 of the RFID tag 112 through the current information 134 that does not match the construction information of the hardware components).  
Debates, as described above, teaches to transmit status updates of the user equipment, wherein the status updates indicate whether or not the one or more hardware components is authenticated, the status updates comprising the respective component identifier corresponding to the one or more hardware components authenticated, wherein Debates as modified by Sato fails to teach but Bumiller teaches to transmitting status updates of the user equipment to a telecommunications service provider (Bumiller, Para. [0039], discloses that in addition to displaying an error message in step 412, a corresponding message indicating this error may be transmitted to the wireless network 20 (i.e., a telecommunication service provider)), 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Bumiller’ into the teachings of ‘Debates’ as modified by ‘Sato’, with a motivation to transmit status updates of the user equipment to a telecommunications service provider, as taught by Bumiller, in order to track the hardware components of the communication device that have been modified; Bumiller, Para. [0039].

Regarding claim 16, (Canceled). 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See PTO-892
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/           Supervisory Patent Examiner, Art Unit 2496